Exhibit 10.11
ITT Corporation
Enhanced Severance Pay Plan
(amended and restated as of December 31, 2008)
1. Purpose
     The purpose of this ITT Corporation Enhanced Severance Pay Plan (“Plan”) is
to assist in occupational transition by providing Severance Benefits, as defined
herein, for employees covered by this Plan whose employment is terminated under
conditions set forth in this Plan.
2. Covered Employees
     Covered employees under this Plan (“Employees”) are active full-time,
regular salaried employees of ITT Corporation (“ITT”) and of any subsidiary
company (“ITT Subsidiary”) (collectively or individually as the context requires
“Company”) (including Employees who are short term disabled as of a Potential
Acceleration event within the meaning of the Company’s short term disability
benefit plans) (other than Employees on periodic severance as of a Potential
Acceleration Event) who are or were, at any time within the two year period
immediately preceding the Employees’ termination of employment (other than
executives covered by the ITT Special Senior Executive Severance Pay Plan),
either (i) United States or Canadian citizens or who are employed in the United
States or Canada, whose primary employment location is at ITT Headquarters,
White Plains, New York (and satellite locations, including, without limitation,
ITT Pension and Savings Plan (Clifton, New Jersey), ITT TDS (Palm Coast,
Florida), ITT Flight Operations (New Castle, Delaware), ITT Shared Services (Ft.
Wayne, Indiana and Seneca Falls, New York), ITT Industries of Canada (Toronto,
Ontario) and ITT Industries (Shanghai, China)) or (ii) worldwide staff whose
primary responsibility is in support of ITT Defense Headquarters (McLean,
Virginia), ITT Fluid Technology Headquarters (Upper Saddle River, New Jersey),
ITT Motion and Flow Control Headquarters (Upper Saddle River, New Jersey) or ITT
Electronic Components Headquarters (Santa Ana, California) and such other
employees of the Company who shall be designated as covered employees thereunder
by the Chief Executive or the Senior Vice President, Director-Human Resources of
ITT or a designee of such officers (“Authorized Officers or Designees”). No
person who is employed on a temporary, occasional or seasonal basis is eligible
under this Plan.
     After the occurrence of an Acceleration Event, the terms “ITT”, “ITT
Subsidiary” and “Company” as used herein shall also include, respectively and as
the context requires, any successor company to ITT or any successor company to
any ITT Subsidiary and any affiliate of any such successor company.
3. Definitions
     An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall
be filed with the Securities and Exchange Commission pursuant to Section 13(d)
of the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than ITT or a subsidiary
of ITT or any employee benefit plan sponsored by ITT or a



--------------------------------------------------------------------------------



 



2

subsidiary of ITT, is the beneficial owner directly or indirectly of twenty
percent (20%) or more of the outstanding Common Stock $1 par value, of ITT (the
“Stock”); (ii) any person (within the meaning of Section 13(d) of the Act),
other than ITT or a subsidiary of ITT, or any employee benefit plan sponsored by
ITT or a subsidiary of ITT, shall purchase shares pursuant to a tender offer or
exchange offer to acquire any Stock of ITT (or securities convertible into
Stock) for cash, securities or any other consideration, provided that after
consummation of the offer, the person in question is the beneficial owner (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly, of
twenty percent (20%) or more of the outstanding Stock of ITT (calculated as
provided in paragraph (d) of Rule 13d-3 under the Act in the case of rights to
acquire Stock); (iii) the stockholders of ITT shall approve (A) any
consolidation, business combination or merger involving ITT, other than a
consolidation, business combination or merger involving ITT in which holders of
Stock immediately prior to the consolidation, business combination or merger
(x) hold fifty percent (50%) or more of the combined voting power of ITT (or the
corporation resulting from the merger or consolidation or the parent of such
corporation) after the merger and (y) have the same proportionate ownership of
common stock of ITT (or the corporation resulting from the merger or
consolidation or the parent of such corporation), relative to other holders of
Stock immediately prior to the merger, business combination or consolidation,
immediately after the merger as immediately before, or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of ITT, (iv) there shall
have been a change in a majority of the members of the Board of Directors of ITT
within a 12-month period unless the election or nomination for election by ITT’
stockholders of each new director during such 12-month period was approved by
the vote of two-thirds of the directors then still in office who (x) were
directors at the beginning of such 12-month period or (y) whose nomination for
election or election as directors was recommended or approved by a majority of
the directors who where directors at the beginning of such 12-month period or
(v) any person (within the meaning of Section 13(d) of the Act) (other than ITT
or any subsidiary of ITT or any employee benefit plan (or related trust)
sponsored by ITT or a subsidiary of ITT) becomes the beneficial owner (as such
term is defined in Rule 13d-3 under the Act) of twenty percent (20%) or more of
the Stock.
     “Cause” shall mean action by the Employee involving willful malfeasance or
gross negligence or the Employee’s failure to act involving material nonfeasance
that would tend to have a materially adverse effect on the Company. No act or
omission on the part of the Employee shall be considered “willful” unless it is
done or omitted in bad faith or without reasonable belief that the action or
omission was in the best interests of the Company.
     “Enhanced Severance Period” shall mean the period, expressed in weeks,
equal to the sum of (x) two times the normal severance pay or termination pay
period of weeks for the Employee (the “Normal Severance Period”), determined as
if the Employee were an employee of the same grade, and having the same years of
service, covered by and eligible for the severance pay or termination pay plans
or policies at ITT Headquarters, White Plains, New York, as in effect
immediately preceding an Acceleration Event and (y) four (4) weeks (in lieu of
notice of termination), provided that the Enhanced Severance Period shall not
exceed 108 weeks and shall not be less than the Minimum Severance Period.
     “Enhanced Week’s Pay” shall mean the sum of (x) the highest annual base
salary rate paid to the Employee at any time during the three (3) year period
immediately preceding the



--------------------------------------------------------------------------------



 



3

Employee’s termination of employment and (y) the highest annual bonus or service
recognition award paid or awarded to the Employee in respect of either (i) the
three (3) years preceding an Acceleration Event or (ii) the three (3) years
preceding the Employee’s termination of employment, including, among the bonuses
and service recognition awards taken into account for this purpose, any bonus or
service recognition award paid or awarded by reason of an Acceleration Event,
without regard to whether such bonus or service recognition award is paid during
such three year period or after an Acceleration Event, divided by 52 weeks.
     “Good Reason” shall mean (i) without the Employee’s express written consent
and excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company or its affiliates
within 30 days after receipt of notice thereof given by the Employee, (A) a
reduction in the Employee’s annual base compensation (whether or not deferred),
(B) the assignment to the Employee of any duties inconsistent in any material
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or (C) any other
action by the Company or its affiliates which results in a material diminution
in such position, authority, duties or responsibilities; (ii) without the
Employee’s express written consent, the Company’s requiring the Employee’s work
location to be other than within twenty-five (25) miles of the location where
such Employee was principally working immediately prior to the Acceleration
Event; or (iii) any failure by the Company to obtain the express written
assumption of this Plan from any successor to the Company; provided that “Good
Reason” shall cease to exist for an event on the 90th day following the later of
its occurrence or the Employee’s knowledge thereof, unless the Employee has
given the Company notice thereof prior to such date.
     “Minimum Severance Period” shall mean (i) with respect to Employees with
less than twenty (20) years of service with the Company, twenty-six (26) weeks,
(ii) with respect to Employees with between twenty (20) and twenty-five (25)
years of service with the Company, 52 weeks, (iii) with respect to Employees
with greater than twenty-five (25) years of service with the Company but less
than or equal to thirty (30) years of service with the Company,
seventy-eight (78) weeks and (iv) with respect to Employees with greater than
thirty (30) years of service with the Company, one hundred and four (104) weeks.
For purposes hereof, “years of service” shall have the same meaning as in the
termination pay plans or policies at ITT Headquarters, White Plains, New York,
as in effect immediately preceding an Acceleration Event and shall be determined
as of the date of the Employee’s termination of employment with the Company.
     “Potential Acceleration Event” shall mean any execution of an agreement,
the commencement of a tender offer or any other transaction or event that if
consummated would result in an Acceleration Event.
4. Severance Benefits Upon Termination of Employment
     If an Employee’s employment with the Company is terminated due to a
Qualifying Termination, he or she shall receive the severance benefits set forth
in Section 5 hereof (“Severance Benefits”). For purposes hereof, (i) a
“Qualifying Termination” shall mean a termination of an Employee’s employment
with the Company either (x) by the Company without Cause (A) within the two (2)
year period commencing on the date of the occurrence of an Acceleration Event or
(B) prior to the occurrence of an Acceleration Event and either



--------------------------------------------------------------------------------



 



4

(1) following the public announcement of the transaction or event which
ultimately results in such Acceleration Event or (2) at the request of a party
to, or participant in, the transaction or event which ultimately results in an
Acceleration Event; or (y) by an Employee for Good Reason within the two (2)
year period commencing with the date of the occurrence of an Acceleration Event
and (ii) a determination by an Employee that he or she has “Good Reason”
hereunder shall be final and binding on the parties hereto unless the Company
can establish by a preponderance of the evidence that “Good Reason” does not
exist.
5. Severance Benefits
     Severance Benefits for Employees:
     • Accrued Rights — The Employee’s base salary through the date of
termination of employment, any annual bonus earned but unpaid as of the date of
termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Employee in accordance
with Company policy prior to the date of the Employee’s termination of
employment and such employee benefits, if any, as to which the Employee may be
entitled under the employee benefit plans of the Company, including without
limitation, the payment of any accrued or unused vacation under the Company’s
vacation policy.
     • Severance Pay — The number of weeks of the Employee’s Enhanced Severance
Period times the Employee’s Enhanced Week’s Pay, paid in the form described in
Section 6 below.
     • Benefits
     - Continued health and life insurance benefits and perquisites (including,
without limitation, any Company-provided automobile and any tax or financial
advisory services) for a period equal to the Employee’s Enhanced Severance
Period following the Employee’s termination of employment at the same cost to
the Employee, and at the same coverage levels, as provided to the Employee (and
the Employee’s eligible dependents) immediately prior to his or her termination
of employment.
     - Payment of a lump sum amount (“Pension Lump Sum Amount”) equal to the
difference between (i) the total lump sum value of the Employee’s pension
benefit under the ITT Salaried Retirement Plan and, as applicable, ITT Excess
Pension Plan II or any successor plan; provided that the benefits under such
successor plan is no less favorable than the benefits under the plans set forth
herein (or corresponding pension arrangements (i) outside the United States or
(ii) as may be designated by an Authorized Officer or Designee) (“Pension
Plans”) as of the Employee’s termination of employment and (ii) the total lump
sum value of the Employee’s pension benefit under the Pension Plans after
crediting to the Employee an additional two (2) years of age and two (2) years
of eligibility and benefit service and applying the highest annual base salary
rate and highest bonus or service recognition award determined above under
“Enhanced Week’s Pay” with respect to the additional period of service so
credited for purposes of determining the Final Average Compensation under the
Pension Plans. The above total lump sum values shall be determined in the manner
provided in the Excess Pension Plans of the Company for determination of lump
sum benefits upon the occurrence of an Acceleration Event, as defined in said
Plans. This provision shall apply to any Employee having a pension benefit



--------------------------------------------------------------------------------



 



5

under any of the Pension Plans as of the Employee’s termination of employment.
An example of the calculation of benefits set forth in this paragraph is set
forth on Schedule A.
     - Crediting of an additional two (2) years of age and an additional two (2)
years of eligibility service equal to the Employee’s Enhanced Severance Period
for purposes of the Company’s retiree health and retiree life insurance
benefits. This provision shall apply to any Employees covered under such
benefits any time during the three (3) year period immediately preceding the
Employee’s termination of employment.
     - Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to
the number of weeks of the Employee’s Enhanced Severance Period times the
following amount: the highest annual base salary rate determined above under
“Enhanced Week’s Pay”, divided by 52 weeks, times the highest percentage rate of
Company Contributions (not to exceed 31/2%) with respect to the Employee under
the ITT Investment and Savings Plan for Salaried Employees and/or the ITT Excess
Savings Plan (or corresponding savings plan arrangements (i) outside the United
States or (ii) as may be designated by an Authorized Officer of Designee)
(“Savings Plans”) (including matching contributions and floor contributions) at
any time during the three (3) year period immediately preceding the Employee’s
termination of employment or the three (3) year period immediately preceding the
Acceleration Event. This provision shall apply to any Employee who is a member
of any of the Savings Plans at any time during such three (3) year period.
     • Outplacement ¯ Outplacement services for one (1) year.
     With respect to the provision of benefits during the above period equal to
the Employee’s Enhanced Severance Period, if, for any reason at any time the
Company is unable to treat the Employee as being eligible for ongoing
participation in any Company employee benefit plans in existence immediately
prior to the termination of employment of the Employee, and if, as a result
thereof, the Employee does not receive a benefit or receives a reduced benefit
the Company shall provide such benefits by making available equivalent benefits
from other sources in a manner consistent with Section 15 below.
6. Form of Payment of Severance Pay and Lump Sum Payments
     Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Employee would have been entitled to receive under
the Normal Severance Period. The Pension Lump Sum Amount and the Savings Plan
Lump Sum Amount shall be paid in cash within thirty (30) calendar days after the
date the employment of the Employee terminates.
7. Termination of Employment — Other
     The Severance Benefits shall only be payable upon an Employee’s termination
of employment due to a Qualifying Termination; provided, that if, following the
occurrence of an Acceleration Event, an Employee is terminated due to the
Employee’s death or disability (as defined in the long-term disability plan in
which the Employee is entitled to participate (whether or not the Employee
voluntarily participates in such plan)) and, at the time of such termination,



--------------------------------------------------------------------------------



 



6

the Employee had grounds to resign with Good Reason, such termination of
employment shall be deemed to be a Qualifying Termination.
8. Administration of Plan
     This Plan shall be administered by ITT, who shall have the exclusive right
to interpret this Plan, adopt any rules and regulations for carrying out this
Plan as may be appropriate and decide any and all matters arising under this
Plan, including but not limited to the right to determine appeals. Subject to
applicable Federal and state law, all interpretations and decisions by ITT shall
be final, conclusive and binding on all parties affected thereby.
     Notwithstanding the preceding paragraph, following an Acceleration Event,
any controversy or claim arising out of or relating to this Plan, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and the entire
cost thereof shall be borne by the Company. The location of the arbitration
proceedings shall be reasonably acceptable to the Employee. Judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The Company shall pay all legal fees, costs of litigation,
prejudgment interest, and other expenses which are incurred in good faith by the
Employee as a result of the Company’s refusal to provide any of the Severance
Benefits to which the Employee becomes entitled under this Plan, or as a result
of the Company’s (or any third party’s) contesting the validity, enforceability,
or interpretation of this Plan, or as a result of any conflict between the
Employee and the Company pertaining to this Plan. The Company shall pay such
fees and expenses from the general assets of the Company.
9. Termination or Amendment
     ITT may terminate or amend this Plan (“Plan Change”) at any time except,
that following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Employee may
be made without the prior written consent of such Employee affected thereby;
provided, however, that (ii) above shall cease to apply if such Potential
Acceleration Event does not result in the occurrence of an Acceleration Event.
10. Offset
     Any Severance Benefits provided to an Employee under this Plan shall be
offset in a manner consistent with Section 15 by reducing (x) any Severance Pay
hereunder by any severance pay, salary continuation pay, termination pay or
similar pay or allowance and (y) any other Severance Benefits hereunder by
corresponding employee benefits, or outplacement services, which the Employee
receives or is entitled to receive, (i) pursuant to any other Company policy,
practice program or arrangement, (ii) pursuant to any Company employment
agreement or other agreement with the Company, or (iii) by virtue of any law,
custom or practice excluding, however, any unemployment compensation in the
United States, unless the Employee voluntarily expressly waives (which the
Employee shall have the exclusive right to do) in writing any such respective
entitlement.



--------------------------------------------------------------------------------



 



7

11. Excise Tax
     In the event that it shall be determined that any payment or distribution
by the Company to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise,
but determined without regard to any additional payments required under this
Section 11 such payments or distributions being referred to herein as
“Payments”) would give rise to liability of the Employee for the excise tax
imposed by Section 4999 of the Internal Revenue Code, as amended (the “Code”),
or that any interest or penalties are incurred by the Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that after payment by the Employee of all Federal, state and
local taxes (including any interest or penalties imposed with respect to such
taxes), including without limitation, any income and employment taxes (and any
interest and penalties imposed with respect to such taxes) and Excise Tax
imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
     All determinations required to be made under this Section 11, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm mutually agreed to by
the Employee and the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within
ten (10) business days of the receipt of notice from the Employee that there has
been a Payment, or such earlier time as is requested by the Company; provided
that for purposes of determining the amount of any Gross-Up Payment, the
Employee shall be deemed to pay federal income tax at the highest marginal rates
applicable to individuals in the calendar year in which any such Gross-Up
Payment is to be made and deemed to pay state and local income taxes at the
highest effective rates applicable to individuals in the state or locality of
the Employee’s residence or place of employment, whichever is higher, in the
calendar year in which any such Gross-Up Payment is to be made. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 11, shall be paid by
the Company to the Employee when due. If the Accounting Firm determines that no
Excise Tax is payable by the Employee, it shall so indicate to the Employee in
writing. Any determination by the Accounting Firm shall be binding upon the
Company and the Employee. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that the amount of the Gross-Up Payment
determined by the Accounting Firm to be due to (or on behalf of) the Employee
was lower than the amount actually due (“Underpayment”). In the event that the
Company exhausts its remedies pursuant to this Section 11 and the Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.
     The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Employee is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Employee shall



--------------------------------------------------------------------------------



 



8

not pay such claim prior to the expiration of the thirty day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Employee in writing prior to the expiration of such
period that it desires to contest such claim, Employee shall (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Employee harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section 11,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Employee to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Employee agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, further,
that if the Company directs the Employee to pay such claim and sue for a refund,
the Company shall advance the amount of such payment to the Employee, on an
interest-free basis, and shall indemnify and hold the Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; provided, further,
that if the Employee is required to extend the statute of limitations to enable
the Company to contest such claim, the Employee may limit this extension solely
to such contested amount. The Company’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     If, after the receipt by the Employee of an amount paid or advanced by the
Company pursuant to this Section 11, the Employee becomes entitled to receive
any refund with respect to a Gross-Up Payment, the Employee shall (subject to
the Company’s complying with the requirements of Section 11) promptly pay to the
Company the amount of such refund received (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Employee of an amount advanced by the Company pursuant to Section 11, a
determination is made that the Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify the Employee in writing of
its intent to contest such denial of refund prior to the expiration of
thirty (30) days after such determination, then such advance shall be forgiven
and shall not be required to be repaid and the amount of such advance shall
offset, to the extent thereof, the amount of the Gross-Up Payment required to be
paid.
     In the event the Gross-Up Payment shall fail to make the Employee whole on
an after-tax basis, whether by reason of either (i) an adjustment made by the
Internal Revenue Service or



--------------------------------------------------------------------------------



 



9

state taxing authority or (ii) because the Employee’s actual effective tax rate
was higher than the rate used by the Accounting Firm as determined pursuant to
Section 11 for the year in which the Gross-Up Payment was made, the Gross-Up
Payment shall be recalculated (“Recalculated Gross-Up Payment”), using the
Employee’s actual effective tax rate, once it is known for the calendar year in
which the Gross-Up Payment is made, and the Company shall reimburse the Employee
for the full amount of any amount by which the Recalculated Gross-Up Payment
exceeds the Gross-Up Payment (“Additional Gross-Up Payment”).
     The Gross-Up Payment and any Additional Gross-Up Payment shall be paid out
of the general assets of the Company. Any payments that the Company is required
to pay to or on behalf of the Employee pursuant to this Section 11 shall be paid
to the Employee within the time periods specified above; provided, however, that
in no event shall such payments be made later than the end of the calendar year
following the calendar year during which the Employee remits the corresponding
Excise Tax payments to any taxing authority or incurs the corresponding
expenses.
12. Miscellaneous
     The Employee shall not be entitled to any notice of termination or pay in
lieu thereof except as included as part of Severance Pay as provided herein.
     Severance Benefits under this Plan are paid entirely by the Company from
its general assets.
     This Plan is not a contract of employment, does not guarantee the Employee
employment for any specified period and does not limit the right of the Company
to terminate the employment of the Employee at any time.
     If an Employee should die while any amount is still payable to the Employee
hereunder had the Employee continued to live, all such amounts shall be paid in
accordance with this Plan to the Employee’s designated heirs or, in the absence
of such designation, to the Employee’s estate.
     The numbered section headings contained in this Plan are included solely
for convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
     If, for any reason, any one or more of the provisions or part of a
provision contained in this Plan shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Plan not
held so invalid, illegal or unenforceable, and each other provision or part of a
provision shall to the full extent consistent with law remain in full force and
effect.
     The Plan shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflicts of laws provisions
thereof.
     The Plan shall be binding on all successors and assigns of the ITT and an
Employee.



--------------------------------------------------------------------------------



 



10

13. Notices
          Any notice and all other communication provided for in this Plan shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
If to the Company:
ITT Corporation
1133 Westchester Avenue
White Plains, New York 10604
Attention: General Counsel
If to Employee:
     To the most recent address of Employee set forth in the personnel records
of ITT.
14. Adoption Date
     This Plan was initially adopted by ITT on April 15, 1997 (“Adoption Date”)
and does not apply to any termination of employment which occurred or which was
communicated to the Employee prior to the Adoption Date.
15. Section 409A
     This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Employee’s termination of employment with the Company the Employee is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employee) until the date that is six months following the
Employee’s termination of employment with the Company (or the earliest date as
is permitted under Section 409A of the Code), at which point all payments
deferred pursuant to this Section 15 shall be paid to the Employee in a lump sum
and (ii) if any other payments of money or other benefits due hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due under this Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits



--------------------------------------------------------------------------------



 



11

shall be paid in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Plan shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with Employees in good faith regarding the
implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Employees with respect thereto.